Citation Nr: 0308279	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  99-11 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as tachycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1948 
to August 1948 and from July 1949 to April 1953.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied service 
connection for tachycardia.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence that the veteran 
suffered from tachycardia or any heart disorder during active 
service or during the first post-service year.  

4.  There is no competent medical evidence that links any 
current heart disorder to the veteran's military service.  

5.  There is no competent medical evidence showing the 
current presence of tachycardia or any cardiovascular 
disorder.  


CONCLUSION OF LAW

A heart disorder, including tachycardia, was not incurred in, 
or aggravated by, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter September 2001.  
This letter also informed the appellant of VA's duty to 
assist the appellant and which party would be responsible for 
obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2002).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(a),(b),(d) (2002).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

The veteran seeks service connection for tachycardia. He 
served on active duty in the Air Force from June 1948 to 
August 1948 and in the Navy from July 1949 to April 1953.  An 
August 1948 separation examination is of record which shows 
that the cardiovascular system was normal.  Sitting pulse was 
72; pulse immediately after exercise was 84; and pulse two 
minutes after exercise was 74.  On a July 1949 Report of 
Medical History, part of the enlistment examination for the 
second period of active duty, the veteran indicated that he 
had not had "palpitation or pounding of the heart".  The 
July 1949 enlistment examination showed a finding of normal 
for heart and blood vessels.  Pulse before exercise was 88 
and after exercise was 120.

In a statement, dated in October 1992, on VA Form 21-4138, 
Statement in Support of Claim, the veteran contended that 
while on active duty, he was told by a Navy physician that he 
had tachycardia but that it was not a serious condition.  
While still on active duty, but home on leave in February 
1953, the veteran was admitted to a VA hospital and treated 
for acute pharyngitis, due to Staphylococcus Aureus.  This is 
the diagnosis shown on VA Form 10-2593, Record of 
Hospitalization, which was among the service medical records 
in the claims file. The veteran explained in the October 1992 
statement that he was on leave at home during this time in 
1953 and he became ill and that is why he was treated at the 
VA hospital.  The RO was unable to get any additional records 
from the VA medical center (VAMC) about this period of 
hospitalization, but in a January 1998 statement, the veteran 
reported that he had found an additional report from the VAMC 
in his mother's attic.  This report is in the claims file.  

The report submitted by the veteran is a VA hospital summary 
showing that the veteran, as an active duty serviceman, was 
admitted with complaints of sore throat and headache.  This 
record showed that the veteran's pulse on admission was 120. 
The veteran was discharged on March 2, 1953.  The veteran has 
made numerous assertions that this hospitalization at a VA 
hospital during active service was for treatment of 
tachycardia.  However, the evidence of record clearly does 
not support this assertion by the veteran.  On the separation 
examination report, dated March 30, 1953, clinical evaluation 
of the heart and vascular system was normal. Sitting pulse 
was 72.

In the October 1992 statement, the veteran asserted that in 
January 1955, shortly after he was discharged from service, 
he applied for a policeman's position and was turned down on 
his physical for tachycardia.  In February 1993 statements, 
the veteran's brother and a friend recalled that the veteran 
applied for a position with a police department shortly after 
his discharge from service in April 1953 and was rejected 
because of tachycardia.

Also of record in the claims file is VA Form 10-P-10, 
Application for Hospital Treatment or Domiciliary Care, 
completed by the veteran in February 1955.  On the back of 
this form is a Medical Certificate on which the examiner 
noted that the veteran complained of cough and pain in the 
chest.  His pulse was 74.  The examiner noted that the 
veteran had an upper respiratory infection but that he did 
not desire hospitalization.

A report from the Instruments for Cardiac Research, Inc., 
dated in May 1985, reflects that the veteran underwent a 24-
hour ambulatory Holter monitor test administered by J.J.C., 
M.D.  The doctor's impression was of a "basically normal" 
monitor test with occasional premature atrial and premature 
ventricular contractions.  There was no evidence of marked 
bradycardia; however, the veteran did demonstrate some 
evidence of intermittent tachycardias of the sinus 
tachycardia variety.  The doctor recommended follow up with a 
maximal exercise treadmill stress test, and that report is 
also of record dated in May 1985.  Dr. C. noted that the 
veteran was exercised on the treadmill for a total of 11 
minutes reaching 3.4 mph at 14% grade incline.  His maximal 
heart rate reached 170 beats per minute with blood pressure 
of 206/83.  He was allowed to recover in the sitting position 
with his pulse returning to 110 beats per minute.  The doctor 
noted that this test represented a negative maximal exercise 
treadmill stress test.  Dr. C. specifically stated that 
because of the veteran's "long-standing mild diastolic 
hypertension and because of his exaggerated blood pressure 
response to his exercise, we have recommended that [the 
veteran] go on a 2 gram sodium diet and will be placed on 
Labetolol."  The veteran has asserted that he was placed on 
medication in 1985 for his tachycardia, and not for 
hypertension.  While the veteran makes this assertion, it is 
completely unsupported by the medical evidence of record.  
The record referred to above clearly indicates that the 
veteran was placed on a low sodium diet and medication for 
hypertension.  

In an August 1998 statement, a physician on the rating board 
at the RO noted that, although a report from the VA hospital 
in March 1953 showed a pulse of 120, his temperature was 
elevated at 103.4, and no diagnosis of tachycardia was made 
and no EKG was done during that hospitalization.  The pulse 
on separation physical examination was 72.  The overall 
picture of the service medical records does not indicate a 
diagnosis of or treatment for tachycardia.

In a statement dated in May 2001, W.P.B., Jr., M.D., noted 
that, in reviewing the veteran's records, the veteran's usual 
heart rate was 80 beats per minute.  However, an EKG dated 
July 6, 1975, showed a rate of 100 beats per minute and a 
Holter monitor report dated May 14, 1985, recorded a maximum 
heart rate of 151 beats per minute.  The doctor noted that 
the veteran was treated with Tenormin 25 mg. daily for 
tachycardia and elevated blood pressure from June 25, 1990, 
to September 13, 1993.

The Board referred that case to a VA physician for review of 
the medical evidence of record and to render a medical 
opinion.  The VA physician reviewed all of the medical 
evidence of record and rendered an opinion which is contained 
in a report dated February 2003.  The report stated:

1.  Tachycardia is a rapid heart beat, usually in 
excess of 100 beats per minute. Tachycardia may 
result from increased rate of firing of the sinus 
node in response to physical or psychological 
stress or in response to increased metabolic 
demands as occur in febrile states.  Sinus 
tachycardia is often part of the normal response 
of the heart to metabolic demands.  Sinus 
tachycardia can also be a manifestation of 
underlying cardiac disease, for example 
congestive heart failure.

Tachycardia may also be a manifestation of 
abnormal heart rhythms or arrhythmias.  These may 
arise from foci within the atrial or AV node or 
from the ventricular conducting fibers.  The 
former are termed supraventricular tachycardia 
and the latter ventricular tachycardia.

2.  Although, not supported by the service 
medical record, the description provided by the 
veteran and through his friends and family of 
episodes of rapid heart beat while on duty aboard 
the USS Frontier may have represented an 
intermittent arrhythmia, most likely 
supraventricular tachycardia.  There is, however, 
no medical evidence to support this, either in 
the Military record or in records of subsequent 
medical treatments.  Treatment with beta-blockers 
was undertaken in 1985, although these agents do 
slow the heart rate, this treatment was given 
primarily for hypertension.

3.  Recurrent tachycardia due to arrhythmias can 
be disabling, however, aside form the single 
reference to being denied employment in the 
Washington DC Police Force in 1953, there is no 
evidence that the veteran has experienced 
disabling arrhythmias.

4.  Given the absence of any substantive proof of 
disabling arrhythmi as in this case, it is 
impossible to connect the symptoms of rapid heart 
beat experienced in the service with any current 
condition.

The preponderance of the evidence is against the veteran's 
claim.  First the Board notes that there is no medical 
evidence of record showing that the veteran currently suffers 
from tachycardia or any other cardiovascular disorder.  We 
specifically note that the May 2001 private medical record 
from Dr. Bailey indicates that the veteran was treated 
between 1990 and 1993.  There is no current evidence of any 
diagnosis, or treatment, of any current cardiovascular 
disorder.  

Even assuming that the veteran currently has a cardiovascular 
disorder, there is no evidence of any such disorder during 
service or during the first post service year.  The service 
medical records, including the 1953 VA hospital report, are 
completely devoid of any evidence showing that the veteran 
had any cardiovascular disorder during service.  The 1953 
hospital records, which the veteran submitted himself, 
clearly show that he was not treated for tachycardia during 
this period of hospitalization during service.  

There are statements from the veteran and another person that 
he lost a job as a police officer because he failed the 
physical examination due to tachycardia.  However, it is 
unclear if this was in 1953, which would have been within a 
year of service, or 1955.  Moreover, there is no medical 
evidence to support these assertions.  Lay evidence is not 
competent to establish that he had a diagnosis of tachycardia 
during his active service.  While lay testimony is competent 
to establish the occurrence of an injury, it is not competent 
to provide a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  The veteran is competent to 
testify that he had a rapid heartbeat, but he is not 
competent to indicate he had a diagnosis of tachycardia, 
absent supporting medical evidence.  

The evidence of record does not show that the veteran had 
tachycardia or any other cardiovascular disorder during 
service.  There is no evidence of a current disability, and 
no evidence linking any post-service tachycardia to military 
service.  As such, the preponderance of the evidence is 
against the claim and service connection for heart disease is 
denied.  

ORDER

Service connection for a heart disorder is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

